Andrew's, C. J.
The judgment of the Superior Court is conclusive against the plaintiff, unless there is some error in its proceedings. We have inspected the record and do not find any error. The ruling in the fourteenth paragraph of the finding is correct, as we think, and for the reasons given. Col. Selden was not the agent of the town. No reason is stated why the evidence mentioned in the fifteenth paragraph was objected to, nor why it was offered. At any rate it could have doue the plaintiff no harm. The evidence mentioned in the sixteenth paragraph was clearly admissible. 11 was contemporaneous exposition.
We think the court construed the town votes correctly. Those votes looked to the future. The purpose of the town in passing them was to save itself from a draft. For that purpose the quota of the town was only twenty-five. The plaintiff was not one of that number.
The Act of 1895 on which it is said this action is brought, does not impose any new liability. It only professes to enact that a liability for a bounty, where one once existed against any town, may be sued on, and that the statute of limitations shall not be pleaded by the defendant in any such action. Here the plaintiff never was entitled to the bounty sued for.
There is no error.
In this opinion the other judges concurred.